 

 

 

 

PURCHASE AND SALE AGREEMENT

by and between

SOLITARIO ZINC CORP.,

a Colorado corporation,

as Seller,

and

SILVERSTREAM SEZC,

a Cayman Island Company,

as Purchaser

dated

January 8, 2019

 1 

 



List of Exhibits to Purchase and Sale Agreement




 

Exhibit A – Properties included in Brazil Royalty

Exhibit B – Properties included in Mexico Royalty

Exhibit C – Properties included in Montana Royalties

Exhibit D – Form of Convertible Note

Exhibit E – Escrow Agreement

 2 

 



PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of this 8th day
of January, 2019 (the “Effective Date”), between SilverStream SEZC (“Purchaser”)
and Solitario Zinc Corp. (“Seller”).

RECITALS

Royalty Agreement – Brazil

WHEREAS, Seller is party to a certain Royalty Agreement dated April 15, 2015
(the “Brazil Royalty Agreement”), by and among Seller (previously known as
Solitario Exploration & Royalty Corp.), Mineracao Solitario do Brasil LTDA., a
Brazilian limited liability company which at that time was wholly owned by
Seller (“Solitario Brasil”), Pedra Branca do Brasil Mineracao S.A., a
closely-held Brazilian corporation (“Pedra”) and Garrison Capital Partners, a
United Arab Emirates corporation (“Garrison”).

WHEREAS, pursuant to the Brazil Royalty Agreement, Pedra is required to pay (and
Garrison is required to cause Pedra to pay) to Seller a production equal to 1%
of the Net Smelter Returns (as defined in the Brazil Royalty Agreement) from
certain properties in Brazil as set forth on Exhibit A (the “Brazil Royalty”).

WHEREAS, subsequent to the Brazil Royalty Agreement, Pedra and Solitario Brasil
merged into one company, whereby Pedra remained obligated to perform under the
Brazil Royalty Agreement, including continuing to make royalty payments to
Seller.

WHEREAS, pursuant to that certain Deed of Novation of a Royalty Agreement among
Pedra, Seller, Garrison and Jangada Mines PLC (“Jangada”), Jangada acquired all
of Garrison’s rights and obligations under the Brazil Royalty Agreement.

WHEREAS, pursuant to Section 2.2 of the Brazil Royalty Agreement, Seller may
assign its rights and interests under the Brazil Royalty Agreement to any party
so long as Seller provides written notice to Pedra.

Royalty Agreement – Mexico

WHEREAS, Seller is party to a certain Shares Sales Agreement dated December 15,
2016 (the “Mexico Royalty Agreement”), by and between the Seller and Luis
Antonio Martinez Macias (“Martinez Macias”), an individual, whereby Martinez
Macias is required to pay a 1% Net Smelter Return (as defined in the Mexico
Royalty Agreement) royalty to Seller from certain properties in Mexico (the
“Mexico Royalty”) as set forth on Exhibit B.

WHEREAS, pursuant to paragraph 8 of the Mexico Royalty Agreement, Seller may
assign its rights and interests under the Mexico Royalty so long as it notifies
Martinez Macias of the assignment.

 3 

 



Royalty Agreement – Montana

WHEREAS, Seller is party to an Asset Purchase Agreement, dated June 1, 2016 (the
“Montana Royalty Agreement”), by and between Seller and Canyon Resources
Corporation, (“Canyon”), whereby Seller, pursuant to (a) that Royalty Deed dated
June 1, 2016, between Canyon and Seller, covering the properties described in
Part 1 of Exhibit C, (b) that Royalty Deed dated June 1, 2016, between Canyon
and Seller, covering the properties described in Part 2 of Exhibit C, (c) that
Royalty Deed dated June 1, 2016, between Canyon and Seller, covering the
properties described in Part 3 of Exhibit C, and (d) that Royalty Deed dated
June 1, 2016, between Canyon and Seller, covering the properties described in
Part 4 of Exhibit D, which was recorded in the official records of Sanders
County, Montana on June 2, 2016, Recording No. 303060, Book 1, Page 5820
(collectively, the “Royalty Deeds”), acquired a 1.5% Net Smelter Return (as
defined in the Royalty Deeds) royalty interest on certain properties in Montana,
United States (the “Montana Royalties”) as set forth on Exhibit C.

Purchase and Sale of Royalties

WHEREAS, Seller desires to sell and Purchaser desires to purchase all of
Seller’s right, title and interest in and to the Brazil Royalty and the Mexico
Royalty (collectively, the “Royalties”).

WHEREAS, Seller also desires to grant Purchaser an exclusive right and option to
purchase all of Seller’s right, title and interest in and to the Montana
Royalties (the “Option”).

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1 - PURCHASE AND SALE OF ROYALTIES AND GRANT OF OPTION

1.1.            Purchase and Sale. Upon the terms and subject to the conditions
of this Agreement, as of the Closing Date (as defined in Article 5): (i) the
Seller agrees to assign and transfer to the Purchaser, and the Purchaser agrees
to purchase from the Seller, the Royalties and all of the Seller’s right, title
and interest therein; and (ii) the Seller agrees to grant the Option to
Purchaser.

1.2.            Purchase Price. The purchase price for the Royalties and Option
grant payable by the Purchaser to the Seller shall be Cdn$600,000 (the “Purchase
Price”) with Cdn$250,000 to be paid in cash (the “Cash Consideration”) and the
remaining Cdn$350,000 to be paid by Purchaser in the form of a Convertible
Promissory Note in the form attached hereto as Exhibit D (the “Note”).

1.3.            Payment of the Purchase Price. The Purchase Price shall be paid
and satisfied by the Purchaser as follows:

(a)               Cash Consideration. The Cash Consideration shall be paid by
the wire transfer of immediately available funds to Burns, Figa & Will P.C. (the
“Escrow Agent”), at Closing, to be held in escrow, as further described in
Section 5.2 of this Agreement; and

(b)               Note. The Note, executed by Purchaser and issued in favor of
the Seller, shall be delivered to Escrow Agent at Closing, to be held in escrow
as further described in Section 5.2 of this Agreement.

 4 

 



1.4.            Grant of the Option. In consideration of Cdn$100 (to be
allocated from the Cash Consideration), on the Closing Date the Seller grants
Purchaser the sole and exclusive right and option to acquire the Montana
Royalties, exercisable for a period of four (4) years from the Closing Date (the
“Option Termination Date”). To exercise the Option, Purchaser shall notify
Seller at any time prior to the Option Termination Date and pay to Seller the
exercise price of Cdn$100 as full consideration for the purchase of the Montana
Royalties. If Purchaser does not timely provide notice of its exercise of the
Option to Seller, the Option shall automatically expire on the Option
Termination Date. Upon timely exercise of the Option, the Seller shall deliver
royalty deeds conveying the Montana Royalties to the Purchaser, free and clear
of all liens and encumbrances of any kind, in substantially the same form as the
Royalty Deeds, and Seller shall execute a certificate confirming that: (i) the
representations and warranties of Seller in Section 2.1 hereof are accurate as
of the exercise date with respect to the Montana Royalties; and (ii) agreeing to
take such further actions as reasonably necessary to transfer the Montana
Royalties to Purchaser.

ARTICLE 2 - REPRESENTATIONS WARRANTIES AND ACKNOWLEDGEMENTS

2.1.            Representations and Warranties of the Seller. The Seller
represents and warrants to the Purchaser as follows, and acknowledges that the
Purchaser will rely on such representations and warranties in entering into this
Agreement, and in concluding the purchase and sale contemplated by this
Agreement.

(a)               Organization and Power. Seller is a duly incorporated,
organized and validly existing corporation under the laws of its jurisdiction of
incorporation and has the corporate power to own its interest in the Royalties
and the Montana Royalties and to carry out its obligations under this Agreement.

(b)               Due Authorization. The execution and delivery of this
Agreement and the other documents to be executed and delivered by the Seller
hereunder and the carrying out of the transactions contemplated hereby on the
part of the Seller have been duly authorized by all necessary corporate action
on the part of the Seller.

(c)               Validity of Agreement. This Agreement and all other agreements
and all assignments and transfers to be executed and delivered by the Seller
hereunder at the Closing constitute valid, binding and enforceable obligations
of the Seller, subject to applicable bankruptcy, insolvency, moratorium or other
similar Laws (as defined below) relating to creditors’ rights and general
principles of equity.

(d)               No Conflicts or Violations. Neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby will be
in violation of any judgment, order, permit, writ, injunction or decree of any
court, commission, bureau or agency to which Seller or Seller’s interest in the
Royalties or the Montana Royalties, or both, are subject to or by which Seller
is bound, or constitute a breach or default under any agreement or other
obligation in which Seller is a party or by which Seller or the Seller’s
interest in the Royalties or the Montana Royalties, or both, are bound.

 5 

 



(e)               Royalties Free and Clear. The Seller holds the Royalties free
and clear of all liens, claims and encumbrances. The Seller has not previously:

(i)                 assigned the Royalties or any of its rights with respect
thereto;

(ii)              granted or created any liens, charges or encumbrances on or in
respect of the Royalties; or

(iii)            granted any options to purchase or rights of first refusal with
respect to the Royalties.

(f)                Montana Royalties Free and Clear. The Seller holds the
Montana Royalties free and clear of all liens, claim and encumbrances. The
Seller has not previously:

(i)                 assigned any portion of the Montana Royalties or any of its
rights with respect thereto;

(ii)              granted or created any liens, charges or encumbrances on or in
respect of any portion of the Montana Royalties; or

(iii)            granted any options to purchase or rights of first refusal with
respect to any portion of the Montana Royalties.

(g)               Royalty Documents. The following documents have been provided
by Seller to Purchaser and are true, correct, accurate, and complete copies of
the documents they purport to be: Brazil Royalty Agreement, Mexico Royalty
Agreement, Montana Royalty Agreement, and the Royalty Deeds.

(h)               Compliance with Laws. The Seller has not received from any
federal, state, provincial, regional, municipal or local government of the
United States, Brazil, or Mexico or any subdivision thereof including an entity,
person, court or other body or organization exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to any such
government or subdivision (“Governmental Authority”), written notice of any
pending or threatened investigation or inquiry relating to any actual or alleged
violation by Seller of any applicable statutes, ordinances, regulations, rules
and ordinances (collectively, “Laws”), including all laws relating to the
environment or the protection of the environment (“Environmental Laws”), with
respect to or affecting the properties encumbered by the Royalties or the
Montana Royalties.

(i)                 Broker’s Fees. Seller has no liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Purchaser could become liable or
obligated.

(j)                 Litigation. There is no action, suit, prosecution or other
similar proceeding of a material nature, or which process initiating the same,
that has been served on the Seller or to Seller’s knowledge threatened against
the Seller and affecting any of the Seller’s interest in the Royalties or the
Montana Royalties at law or in equity or before or by any Governmental
Authority.

 6 

 



(k)               Information and Data. The Seller has provided the Purchaser
with access to or copies of all correspondence, notes, written information,
data, and other documents in its possession or control relating to the Royalties
and the Montana Royalties. Except as specifically set forth in this Section 2.1,
Seller makes no representation or warranty as to the accuracy, reliability or
completeness of any such data or information, and Purchaser shall rely on the
same at its sole risk.

(l)                 Limitations. Except as specifically set forth in this
Section 2.1, Seller makes no representation or warranty concerning the Royalties
or the Montana Royalties.

2.2.            Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Seller as follows, and acknowledges that the
Seller will rely on such representations and warranties in entering into this
Agreement, and in concluding the purchase and sale contemplated:

(a)               Organization and Power. The Purchaser is a duly formed and
validly existing company in good standing under the laws of its jurisdiction of
formation and has the power to enter into this Agreement and to carry out its
obligations under this Agreement.

(b)               Due Authorization. The execution and delivery of this
Agreement and the other documents to be executed and delivered by the Purchaser
hereunder and the carrying out of the transactions contemplated hereby on the
part of the Purchaser have been duly authorized by all necessary company action
on the part of the Purchaser.

(c)               Validity of Agreement. This Agreement and all other agreements
to be executed and delivered by the Purchaser hereunder at the Closing
constitute valid, binding and enforceable obligations of the Purchaser, subject
to applicable bankruptcy, insolvency, moratorium or other similar Laws relating
to creditors’ rights and general principles of equity.

(d)               No Conflicts or Violations. Neither the execution of this
Agreement nor the consummation of the transaction contemplated hereby will be in
violation of any judgment, order, permit, writ, injunction or decree of any
court, commission, bureau or agency to which Purchaser is subject to or by which
Purchaser is bound, or constitute a breach or default under any agreement or
other obligation in which Purchaser is a party or by which Purchaser is bound.

(e)               Broker’s Fees. The Purchaser has no liability to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.

 7 

 



(f)                Due Diligence. Purchaser has had (or will have had by the
Closing Date, as defined below) the opportunity to conduct all due diligence
investigations of the Royalties, the Montana Royalties and the properties
burdened by those royalties (collectively, the “Property Rights”) Purchaser has
deemed advisable. Purchaser has relied upon its investigation, study and
knowledge of the Property Rights, and not upon any representation or warranty of
Seller concerning the Property Rights (other than those specifically set forth
in Section 2.1), in making the decision to enter into this Agreement. Purchaser
has not relied upon any estimates or forecasts by Seller concerning the
potential payment or amount of any production royalties, the likelihood of
mineral production at any of the properties burdened by the Royalties or the
Montana Royalties, any mineral reserves or resources on or within those
properties, or concerning the nature, quantity or quality or costs of mining
thereof, or upon any estimates of Seller regarding the cost of remediation,
reclamation or closure associated with any of those properties.

ARTICLE 3 - PRE-CLOSING COVENANTS

3.1.            Actions. Subject to the terms and conditions of this Agreement,
each of the parties will use its good faith efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary to be
ready to comply with the requirements of Article 4 of this Agreement at the
Closing, including without limitation, making such filings or registrations with
Governmental Authorities as may on its part be required.

3.2.            Consents and Approvals. Each party shall use its reasonable
commercial efforts to obtain at its own expense as soon as reasonably possible
after the date of this Agreement, and in any event on or before the Closing as
required by this Agreement, any and all consents or approvals, without any
material conditions or restrictions and in form and substance satisfactory to
the other party acting reasonably, to this Agreement and to the transactions
contemplated hereby that are required to be obtained from any Governmental
Authorities or third parties and that are necessary to the completion of the
transactions contemplated hereby and required on or before Closing as set forth
herein in respect of the Royalties and the Option.

3.3.            Due Diligence. Following the execution of this Agreement, until
the Closing Date (and in the case of the Montana Royalties, through the earlier
of the Option exercise or the Option Termination Date) or earlier termination of
this Agreement, the Purchaser shall have the exclusive right to conduct
reasonable due diligence in respect of the ownership, terms and conditions,
validity, and good standing of the Royalties and Montana Royalties, including
without limitation, but subject to the provisions of Section 4.5, through
inquiries made of Governmental Authorities and the Seller and its affiliates.

ARTICLE 4 - CONDITIONS TO CLOSING

4.1.            Mutual Conditions. The obligations of the Seller to complete the
sale of the Royalties and grant of the Option as contemplated by this Agreement
and the corresponding obligations of the Purchaser to complete the purchase of
the Royalties are subject to fulfillment of the following conditions:

(a)               No Order or Proceedings. No injunction or restraining order of
any Governmental Authority of competent jurisdiction shall be in effect which
prohibits the transactions contemplated by this Agreement in respect of the
Royalties, the Option, or both, and no action or proceeding shall have been
instituted and remain pending before any such court or other Governmental
Authority to restrain or prohibit any of the transactions contemplated hereby in
respect of the Royalties, the Montana Royalties, or both.

 8 

 



(b)               Approvals and Consents. All consents, approvals, orders and
authorizations of any person or Governmental Authority (or registrations,
declarations, filings or recordings with any such Governmental Authority) or
stock exchange or securities commission required in connection with the
completion of any of the transactions contemplated by this Agreement in respect
of the Royalties, the Option, or both; the execution of this Agreement; the
Closing, or the performance of any of the terms and conditions hereof, shall
have been obtained without any material conditions or restrictions and in form
and substance satisfactory to both the Purchaser and Seller, acting reasonably,
on or before the Closing Date.

The foregoing conditions are inserted for the mutual benefit of the Seller and
the Purchaser and may be waived in whole or in part only if jointly waived by
the Seller and the Purchaser.

4.2.            Purchaser’s Conditions. The obligation of the Purchaser to
complete the purchase of the Royalties is subject to fulfillment of the
following conditions:

(a)               Due Diligence. The completion of due diligence to the
Purchaser’s reasonable satisfaction with respect to the ownership, terms and
conditions, validity, and good standing of the Royalties, the Montana Royalties
and the Property Rights.

(b)               Representations and Warranties. The representations and
warranties of the Seller made in the Agreement shall be true and correct in all
material respects as if made at and as of the Closing Date.

(c)               Performance of Covenants. All covenants to be performed by the
Seller on or before the Closing Date pursuant to this Agreement shall have been
performed in all material respects.

The conditions in Section 4.2 are for the exclusive benefit of the Purchaser and
may be waived by the Purchaser in whole or in part by Notice to the Seller from
the Purchaser.

4.3.            Seller’s Conditions. The obligations of the Seller to complete
the sale of the Royalties and granting of the Option are subject to fulfillment
of the following conditions:

(a)               Representations and Warranties. The representations and
warranties of the Purchaser made in this Agreement shall be true and correct in
all material respects as if made on and as of the Closing Date.

(b)               Performance of Covenants. All covenants to be performed by the
Purchaser hereunder on or before the Closing Date pursuant to this Agreement
shall have been performed in all materials respects.

The conditions in Section 4.3 are for the exclusive benefit of the Seller and
may be waived by the Seller in whole or in part by Notice to the Purchaser from
the Seller.

 9 

 



4.4.            Termination. This Agreement shall be subject to termination as
follows:

(a)               by the Seller by Notice to the Purchaser on or before the
Closing Date if any one or more of the conditions set forth in Sections 4.1 or
4.3 has become incapable of fulfillment or has not been fulfilled on the Closing
Date and has not been waived by the Seller; or

(b)               by the Purchaser by Notice to the Seller on or before the
Closing Date if any one or more of the conditions set forth in Sections 4.1 or
4.2 has become incapable of fulfillment or has not been fulfilled on the Closing
Date, respectively, and has not been waived by the Purchaser.

Any such termination shall be without prejudice to any right or remedy of either
party with respect to a breach of the Agreement by the other party.

4.5.            Confidentiality. The parties agree to hold in confidence all
information obtained in confidence in respect of the Royalties, the Montana
Royalties and the Option, or otherwise obtained in connection with this
Agreement, other than (a) in circumstances where a party has an obligation to
disclose such information in accordance with applicable securities laws or stock
exchange rules, or (b) in the course of taking any actions required under
Section 5.4. Subject to the foregoing requirement, neither party shall make or
issue a press release or other public statement regarding this Agreement, the
Royalties or the Montana Royalties, or the activities of the parties with
respect thereto, without having given the other party two (2) business days’
prior written notice of the text of the proposed release or statement, and the
opportunity to comment on the same. If the other party from whom such comment is
requested has not provided any comments within two (2) business days of
receiving such request, such other party shall be deemed to have waived its
right to review the press release or public statement forming the subject matter
of such request.

ARTICLE 5 - CLOSING & ESCROW

5.1.            Time and Place of Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at Purchaser’s
principal place of business at Strathvale House 90 N. Church Street, Grand
Cayman KY1 1003, by a method mutually agreed upon by the Purchaser and the
Seller, on or before January 11, 2019, or such other date as the parties may
mutually agree (the “Closing Date”).

5.2.            Escrow. On the Closing Date, in addition to the items specified
below, Purchaser shall deliver the Cash Consideration by wire transfer of
immediately available funds and the original executed Note to the Escrow Agent
to be held until such time as the Purchaser and the Seller deliver joint written
release instructions to the Escrow Agent (the “Release Date”) pursuant to the
terms and conditions of the Escrow Agreement, attached hereto as Exhibit E.

5.3.            Documents to be Delivered by the Seller at Closing. At the
Closing, the Seller shall deliver or cause to be delivered to the Escrow Agent:

 10 

 



(a)               all deeds of conveyance, bills of sale, transfer and
assignments, in form and content satisfactory to the Purchaser’s counsel, acting
reasonably, appropriate to vest in the Purchaser all of the Seller’s rights to
the Royalties, free and clear of all liens, claims and encumbrances in
registrable form (if applicable) in all places where registration of such
instruments is required;

(b)               certified copies of those resolutions of the directors and, if
required, shareholders of the Seller required to be passed to authorize the
execution, delivery and implementation of this Agreement and of all documents to
be delivered by the Seller under this Agreement and the completion of the
transactions contemplated hereby (drafts of which will be provided to Purchaser
for review prior to the Closing Date);

(c)               a certificate of an officer of Seller as to the accuracy as of
the Closing Date of Seller’s representations and warranties and the performance
of its covenants under this Agreement to be performed at or before the Closing
(a draft of which will be provided to Purchaser for review prior to the Closing
Date); and

(d)               a countersigned copy of the Escrow Agreement.

5.4.            Documents to be Delivered by Seller on or before the Release
Date. On or before the Release Date Seller shall deliver or cause to be
delivered to the Escrow Agent:

(a)               a signed acknowledgement (in form reasonably satisfactory to
Purchaser’s counsel) from Jangada that it is aware of the transaction
contemplated herein and that upon written notice of the Release Date it will be
obligated to pay the Brazil Royalty as it comes due to Purchaser;

(b)               a signed acknowledgement (in form reasonably satisfactory to
Purchaser’s counsel) from Martinez Macias that he is aware of the transaction
contemplated herein and that upon written notice of the Release Date he will be
obligated to pay the Mexico Royalty as it comes due to Purchaser;

(c)               an acknowledgement, protocol, receipt or certification (in
form reasonably satisfactory to Purchaser’s counsel) from either Jangada or
Solitario, certifying that it has filed a copy of the Brazil Royalty Agreement
before the DNPM/ANM branch of the State of Ceara on each of the dockets related
to the mining rights subject to the Brazil Royalty Agreement;

(d)               with respect to Registration related to the Brazil Royalty
Agreement, Seller shall cause the Brazil Royalty Agreement to be translated by a
certified sworn translator and registered before the competent registry of deeds
and documents having jurisdiction over the head offices of Pedra. Further,
Seller shall deliver a written confirmation of such translation and registration
to Purchaser (in form reasonably satisfactory to Purchaser’s Counsel) on or
before the Release Date.

5.5.            Documents to be Delivered by the Purchaser at Closing. At the
Closing the Purchaser shall deliver or cause to be delivered to the Escrow
Agent:

 11 

 



(a)               certified copies of those resolutions of the directors and, if
required, shareholders of the Purchaser required to be passed to authorize the
execution, delivery and implementation of this Agreement and of all documents
and payments to be delivered by the Purchaser under this Agreement and the
completion of the transactions contemplated hereby (drafts of which will be
provided to Seller for review prior to the Closing Date);

(b)               a certificate of an officer of the Purchaser as to the
accuracy as of the Closing Date of the Purchaser’s representations and
warranties and the performance of its covenants to be performed at or before the
Closing (a draft of which will be provided to Seller for review prior to the
Closing Date);

(c)               a countersigned copy of the Escrow Agreement;

(d)               the wire transfer of immediately available funds for the Cash
Consideration; and

(e)               the original executed Note, as evidence of the Purchaser’s
obligation to pay the balance of the Purchase Price.

5.6.            Joint Instructions to be Delivered by the Parties on the Release
Date. Upon satisfaction and receipt of all items indicated in Sections 5.3, 5.4
and 5.5, the parties will execute and deliver the joint written instructions
contemplated by the Escrow Agreement to the Escrow Agent to release the Cash
Consideration and Note to the Seller.

ARTICLE 6 - TAX LIABILITIES / INDEMNIFICATION

6.1.            Payment of Taxes. Seller is responsible for the payment and full
satisfaction of all taxes due or incurred on the Royalties before the Closing
Date and Purchaser is responsible for all taxes incurred on the Royalties on or
after the Closing Date.

6.2.            Indemnification by Purchaser. In accordance with the procedures
in Section 6.4, the Purchaser shall defend and indemnify the Seller, and its
respective directors, officers, employees, agents, and representatives against
and agrees to hold the Seller and its respective directors, officers, employees,
agents, and representatives harmless from, any and all damages, claims, losses
(but excluding consequential or punitive damages or damages for lost profits),
liabilities, fines, penalties and expenses (including reasonable attorneys’
fees) incurred or suffered by the Seller, or its respective directors, officers,
employees, agents, and representatives or any of them arising out of:

(a)               any misrepresentation or breach of warranty by Purchaser of
which Notice has been given under Section 6.4 before expiration of the
representation or warranty as provided in Section 8.2; and

(b)               any covenant or agreement made or to be performed by the
Purchaser pursuant to this Agreement.

 12 

 



6.3.            Indemnification by Seller. In accordance with the procedures in
Section 6.4, the Seller agrees to defend and indemnify the Purchaser and its
directors, officers, employees, agents, and representatives against and agrees
to hold the Purchaser and its directors, officers, employees, agents, and
representatives harmless from any and all damages, claims, losses (but excluding
consequential or punitive damages or damages for lost profits), liabilities,
fines, penalties and expenses (including reasonable attorneys’ fees) incurred or
suffered by the Purchaser or its directors, officers, employees, agents, and
representatives arising out of:

(a)               any misrepresentation or breach of warranty by Seller of which
Notice has been given under Section 6.4 before expiration of the representation
or warranty as provided in Section 8.1; and

(b)               any covenant or agreement made or to be performed by the
Seller pursuant to this Agreement.

6.4.            Claims of Indemnity. A party claiming for indemnity under this
Article 6 (the “Indemnitee”) shall give prompt Notice of any claim, action,
proceeding or circumstances that could reasonably give rise to such a claim to
the party which has agreed to indemnify it (the “Indemnitor”). Inadvertent
failure to give such prompt Notice will not preclude the Indemnitee from
pursuing the claim unless and to the extent that the Indemnitor is materially
prejudiced by such failure. The Indemnitor may, and will, if directed to do so
by the Indemnitee, at its own expense and in the name of the Indemnitee or
otherwise, dispute any claim made, or any matter on which a claim could be made,
by a third party in respect of which a Notice has been given by the Indemnitee
under this Section 6.4 and may retain legal counsel acceptable to the Indemnitee
to have conduct any proceeding relating to such a claim. The Indemnitee may
employ separate counsel with respect to any such claims brought by a third party
and participate in the defense thereof, provided the fees and expenses of such
counsel shall be the responsibility of the Indemnitee unless:

(a)               the Indemnitor fails to assume the defense of such claim on
behalf of the Indemnitee within five days of receiving Notice of such claim; or

(b)               the employment of such counsel has been authorized by the
Indemnitor;

in each of which cases the Indemnitor shall not have the right to assume the
defense of such suit on behalf of the Indemnitee but shall be liable to pay the
reasonable fees and expenses of counsel for the Indemnitee. For the purpose of
confirming or disputing such a claim, the Indemnitee will provide full and
complete disclosure to the Indemnitor and complete access to and right of
inspection by the representatives of the Indemnitor of all documents and records
in the possession or control of the Indemnitee relating to such claim. If any
security is required to be provided for the purpose of defending or contesting
any such claim, including, without limitation, any appeal of any judgment, the
Indemnitor shall provide such security and all monies or property representing
such security received by the Indemnitee as a result of a successful defense or
contestation will be held in trust by the Indemnitee for the benefit of the
Indemnitor and will be remitted to the Indemnitor on demand. Neither the
Indemnitee nor the Indemnitor shall settle, compromise or pay any claim for
which indemnity is sought hereunder except with the prior written consent of the
other, such consent not to be unreasonably withheld, or in the case of the
Indemnitee, unless the Indemnitor fails to dispute and defend such claim.

 13 

 



6.5.            Cap on Damages. Under no circumstances shall the Purchaser or
the Seller be liable under the provisions of Sections 6.2 and 6.3, respectively,
for an aggregate amount of damages and expenses in excess of the Purchase Price.

ARTICLE 7 - POST-CLOSING & POST-RELEASE DATE MATTERS; COVENANTS

7.1.            Payments for Royalties. From and after the Closing, the
Purchaser will be entitled to the full use and enjoyment of the Royalties,
including without limitation all payments thereunder.

7.2.            Further Assurances. From and after the Closing, Seller will make
any and all such filings or registrations with Governmental Authorities as may
on its part be required, or reasonably requested by Purchaser even if not
required, to complete the transfer of the Royalties to the Purchaser. If the
Purchaser elects to exercise the Option, each of the parties will make any and
all such filings or registrations as may on its part be required to complete the
transfer of the Montana Royalties to the Purchaser, including all necessary or
appropriate filings and registrations with Governmental Authorities.
Additionally, from and after Closing, the Seller will cooperate with reasonable
requests by Purchaser to: (i) provide access to further information in its
possession, if any, regarding the Property Rights and (ii) facilitate
communication or introductions between Purchaser and third parties that
Purchaser may reasonably request relating to the Property Rights.

7.3.            Registration Cooperation Post-Release Date. If post-Release
Date, with respect to the Brazil Royalty, the new mining agency (whether
DNPM/ANM, or any other mining agency) issues any new ordinances, resolutions or
rules pertaining to annotations or registrations of liens, contracts and
encumbrances over mineral rights, Seller covenants, upon receipt of written
request by Purchaser, to take (within 30 days of the request from Purchaser) any
actions required of the Seller (or otherwise reasonably requested by the
Purchaser) by any Governmental Authority to produce any annotations or
registrations with the new mining agency.

7.4.            Taxes. Each of Seller and Purchaser shall pay all taxes owed by
it in connection with conveyance of the Royalties and the Montana Royalties.

7.5.            Registration Obligations Post-Release Date. Following the
Release Date, Seller shall cause the deed of assignment or similar conveyance
document by which the Brazil Royalty was conveyed from Seller to Buyer (the
“Brazil Royalty Conveyance”) to be translated by a certified sworn translator
and registered before the competent registry of deeds and documents having
jurisdiction over the head offices of Pedra. If the Brazil Royalty Conveyance is
not so registered within 30 days following the Release Date, then the
transactions contemplated under this Agreement shall be deemed rescinded, and
the following provisions shall apply:

(a)               Seller shall return an amount equal to the Cash Consideration
to Purchaser;

(b)               Seller shall return the original Note to Purchaser;

(c)               Seller and Purchaser shall execute such re-conveyance and
re-assignment documents as are deemed necessary by their respective Brazilian
and Mexican counsel to affect the re-conveyance and re-assignment of the Brazil
Royalty and the Mexico Royalty from Purchaser to Seller, and shall record and
register with the appropriate Governmental Authorities all documents required in
connection therewith;

 14 

 



(d)               The Option shall terminate; and

(e)               Seller and Purchaser shall take all such actions and execute
and deliver all such additional documents as may be reasonably required by their
respective Brazilian, Mexican and U.S. counsel to rescind the transactions
undertaken pursuant to this Agreement.

The provisions of the last sentence of Section 4.4, Section 4.5, Sections 6-2 –
6.5, Article 8, and Section 9.11 shall survive the termination of this Agreement
pursuant to this Section 7.5; provided, however, that Seller’s inability to
register the Brazil Royalty Conveyance as provided in this Section 7.5 after
good faith efforts to do so shall not be deemed a breach by Seller under this
Agreement.

ARTICLE 8 - SURVIVAL OF REPRESENTATIONS, WARRANTIES
AND COVENANTS

8.1.            Seller’s Representations, Warranties and Covenants. All
representations and warranties made by Seller in this Agreement or under this
Agreement, shall, unless otherwise expressly stated, survive the Closing and
shall continue in full force and effect for the benefit of Purchaser for a
period of three years after the Closing, provided, however, that the
representations and warranties made in Sections 2.1(a) and (b) shall survive for
the applicable statute of limitations period.

8.2.            Purchaser’s Representations, Warranties and Covenants. All
representations and warranties made by Purchaser in this Agreement or under this
Agreement, shall, unless otherwise expressly stated, survive the Closing and
shall continue in full force and effect for the benefit of Seller for a period
of three years after the Closing, provided, however, that the representations
and warranties made in Sections 2.2(a) and (b) shall survive for the applicable
statute of limitations period.

ARTICLE 9 - MISCELLANEOUS

9.1.            Expenses. The parties shall each bear all of their own costs and
expenses, including consultants’ and attorneys’ fees, incurred in connection
with the negotiation of this Agreement and the consummation of the transactions
contemplated hereby.

9.2.            Notices. All notices, requests, demands, claims, and other
communications hereunder (“Notices”) must be in writing. Any party may send any
Notice to the intended recipient at the address set forth below using certified
mail, nationally recognized express courier, personal delivery or email, and any
such Notice will be deemed to have been duly given (a) two Business Days after
being deposited with a nationally recognized overnight courier and upon
confirming delivery with such courier, and (b) when actually received by an
individual at the intended recipient’s email address and acknowledged as
received.

 15 

 



If to the Seller: Email: cherald@aol.com

Attn: Chris Herald

Solitario Zinc Corp.

4251 Kipling Street, Suite 390

Wheatridge, Colorado 80033

If to Purchaser: Email: kyle@silverstreamsecz.com

Attn: Kyle Floyd

SilverStream SECZ

Cayman Enterprise City, P.O. Box 10315 KY1-1003

Grand Cayman, Cayman Islands

Any party may change the address to which Notices are to be delivered by giving
the other party Notice in the manner herein set forth.

9.3.            Entire Agreement. This Agreement, including the Exhibits hereto,
constitute the entire agreement between the parties in relation to the
transactions herein contemplated and, except as specifically set out herein, or
in any documents delivered at Closing pursuant hereto, supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, among the parties with respect to the subject matter of this
Agreement, including without limitation the letter of the Purchaser to the
Seller dated August 24, 2018, and there are no collateral agreements other than
as expressly set forth or referred to in this Agreement.

9.4.            Amendments and Waivers. This Agreement may not be amended except
by written agreement among all the parties to this Agreement. No waiver of any
provision of this Agreement will be valid unless it is in writing and signed by
each party. No such waiver by any party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, will be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

9.5.            Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

9.6.            Assignment. No party hereto may assign any right, benefit or
interest in this Agreement without the written consent of the other party hereto
and any purported assignment without such consent shall be void and of no
effect. Notwithstanding the foregoing, following the Maturity Date under the
Note (as defined therein), provided that either (a) all amounts of principal and
interest due thereunder have been fully repaid, or (b) those amounts due
thereunder have been converted to common shares of Purchaser in accordance with
the terms of the Note, Purchaser may assign its option to purchase the Montana
Royalties under Section 1.4, and assign and delegate all of its rights and
obligations under this Agreement associated with the Montana Royalties, subject
to the terms and conditions of this Agreement pertaining thereto, to any third
party without the consent of Seller.

 16 

 



9.7.            Inurement. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and permitted assigns.

9.8.            Gender and Number. In this Agreement, unless the context
otherwise requires, words importing the singular include the plural and vice
versa, and words importing a gender include all genders.

9.9.            Headings. The headings used in this Agreement are inserted for
convenience of reference only and shall not affect the interpretation of this
Agreement.

9.10.        Currency. All dollar amounts in this Agreement are stated in
currency of Canada.

9.11.        Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of Colorado.

9.12.        Execution. This Agreement may be executed by the parties in one or
more counterparts and by electronic delivery, each of which shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.



[Signature Page Follows]

 17 

 



 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
Effective Date.

SELLER:

SOLITARIO ZINC CORP., a Colorado corporation

 

By: /s/ Christopher Herald                                
Christopher Herald, President and CEO



PURCHASER:

SILVERSTREAM SEZC, a Cayman Island company



By: /s/ Kyle Floyd                                            
Kyle Floyd, President and CEO

 

 

 18 

 



Exhibit A

Properties included in Brazil Royalty

 

Direritos Minerários                   Dec-17                   PROCESS STATUS
AREA (ha) PHASE LICENSE NUMBER PUBLICATION DATE RENEWAL DATE EXPIRATION DATE
DISTRICT STATE 800.002/18 IN PROGRESS 960 Application for exploration        
MOMBAÇA, PEDRA BRANCA, TAUÁ Ceará 800.373/13 IN PROGRESS 999 Exploration License
3749 4/19/2016 2/18/2019 4/19/2019 PEDRA BRANCA Ceará 800.374/13 IN PROGRESS 580
Exploration License 3750 4/19/2016 2/18/2019 4/19/2019 PEDRA BRANCA Ceará
800.375/13 IN PROGRESS 976 Exploration License 3751 4/19/2016 2/18/2019
4/19/2019 PEDRA BRANCA Ceará 800.124/14 IN PROGRESS 2,000 Exploration License
4275 5/5/2016 3/1/2019 5/1/2019 BOA VIAGEM Ceará 800.126/14 IN PROGRESS 2,000
Exploration License 4277 5/5/2016 3/1/2019 5/1/2019 TAUÁ Ceará 800.128/14 IN
PROGRESS 1,990 Exploration License 4279 5/5/2016 3/1/2019 5/1/2019 TAUÁ Ceará
800.129/14 IN PROGRESS 2,000 Exploration License 4280 5/5/2016 3/1/2019 5/1/2019
TAUÁ Ceará 800.133/14 IN PROGRESS 2,000 Exploration License 4284 5/5/2016
3/1/2019 5/1/2019 TAUÁ Ceará 800.134/14 IN PROGRESS 2,000 Exploration License
4285 5/5/2016 3/1/2019 5/1/2019 TAUÁ Ceará 800.137/14 IN PROGRESS 2,000
Exploration License 4286 5/5/2016 3/1/2019 5/1/2019 TAUÁ Ceará 800.140/14 IN
PROGRESS 1,569 Exploration License 4287 5/5/2016 3/1/2019 5/1/2019 MOMBAÇA Ceará
800.235/14 IN PROGRESS 1,094 Exploration License 4288 5/5/2016 3/1/2019 5/1/2019
TAUÁ Ceará 800.236/14 IN PROGRESS 1,196 Exploration License 4289 5/5/2016
3/1/2019 5/1/2019 TAUÁ Ceará 800.410/14 IN PROGRESS 999 Exploration License 4299
5/5/2016 3/1/2019 5/1/2019 MOMBAÇA Ceará 800.411/14 ALVO TRAPIA 1,000
Exploration License 4300 5/5/2016 3/1/2019 5/1/2019 MOMBAÇA Ceará 800.412/14 IN
PROGRESS 1,000 Exploration License 4301 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA
Ceará 800.413/14 ALVO TRAPIA 1,000 Exploration License 4302 5/5/2016 3/1/2019
5/1/2019 MOMBAÇA Ceará 800.414/14 ALVO TRAPIA 1,000 Exploration License 4303
5/5/2016 3/1/2019 5/1/2019 MOMBAÇA Ceará 800.415/14 ALVO TRAPIA 1,000
Exploration License 4304 5/5/2016 3/1/2019 5/1/2019 MOMBAÇA Ceará 800.515/14 IN
PROGRESS 1,146 Exploration License 4306 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA
Ceará 800.698/14 ALVO CEDRO 483 Exploration License 4309 5/5/2016 3/1/2019
5/1/2019 PEDRA BRANCA Ceará 800.700/14 IN PROGRESS 1,000 Exploration License
4311 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará 800.701/14 IN PROGRESS 989
Exploration License 4312 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará
800.702/14 IN PROGRESS 993 Exploration License 4313 5/5/2016 3/1/2019 5/1/2019
PEDRA BRANCA Ceará 800.703/14 IN PROGRESS 160 Exploration License 4314 5/5/2016
3/1/2019 5/1/2019 PEDRA BRANCA Ceará 800.704/14 IN PROGRESS 423 Exploration
License 4315 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará



 19 

 



800.705/14 IN PROGRESS 1,000 Exploration License 4316 5/5/2016 3/1/2019 5/1/2019
PEDRA BRANCA Ceará 800.706/14 IN PROGRESS 746 Exploration License 4317 5/5/2016
3/1/2019 5/1/2019 PEDRA BRANCA Ceará 800.707/14 IN PROGRESS 1,000 Exploration
License 4318 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará 800.710/14 IN
PROGRESS 1,000 Exploration License 4321 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA
Ceará 800.711/14 IN PROGRESS 1,000 Exploration License 4322 5/5/2016 3/1/2019
5/1/2019 PEDRA BRANCA Ceará 800.712/14 IN PROGRESS 1,000 Exploration License
4323 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará 800.713/14 IN PROGRESS 1,000
Exploration License 4324 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará
800.714/14 IN PROGRESS 1,000 Exploration License 4325 5/5/2016 3/1/2019 5/1/2019
PEDRA BRANCA Ceará 800.715/14 IN PROGRESS 1,000 Exploration License 4340
5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará 800.716/14 IN PROGRESS 1,000
Exploration License 4341 5/5/2016 3/1/2019 5/1/2019 PEDRA BRANCA Ceará
800.152/14 IN PROGRESS 1,000 Exploration License 9748 9/14/2016 6/15/2019
8/13/2019 MOMBAÇA Ceará 800.159/14 IN PROGRESS 1,000 Exploration License 9749
9/14/2016 6/15/2019 8/13/2019 MOMBAÇA Ceará 800.495/16 IN PROGRESS 1,000
Exploration License 1,524 3/2/2017 12/2/2019 2/2/2020 PEDRA BRANCA Ceará
800.235/17 IN PROGRESS 49 Application for exploration         PEDRA BRANCA Ceará
800.095/99 Pedido de SOBRESTAMENTO/ALVO ESBARRO 1,000 Final Report Presented
3,911 11/28/2013     PEDRA BRANCA Ceará 800.096/99 Pedido de SOBRESTAMENTO/ALVO
ESBARRO 1,000 Final Report Presented 2,558 10/25/2013     MOMBAÇA Ceará
800.097/99 Pedido de SOBRESTAMENTO/ALVO CURIU 1,000 Final Report Presented 5,599
11/28/2013     PEDRA BRANCA Ceará 800.138/14 PARCIAL ASSIGNMENT SUBIMITTED 1,159
License Extension Requested 8,910 9/26/2014     TAUÁ Ceará



 20 

 



800.139/14 PARCIAL ASSIGNMENT SUBIMITTED 2,000 License Extension Requested 8,911
9/26/2014     MOMBAÇA Ceará

 

 

 

 



[image_005.jpg]

 

 21 

 




[image_006.jpg]


 22 

 



Exhibit C

Properties included in Montana Royalties




 

 

 

1.Royalty Deed dated June 1, 2016, from Canyon Resources Corporation to
Solitario Exploration & Royalty Corp.

County: Lincoln                 Township Range Section Description Acres 27
North 28 West 34 All 640.00               35 All 640.00                    

 



 23 

 



2.Royalty Deed dated June 1, 2016, from Canyon Resources Corporation to
Solitario Exploration & Royalty Corp.

County: Missoula                 Township Range Section Description Acres 13
North 14 West 3 Lot 1 22.30       Lot 2 22.10       Lot 3 21.90       Lot 4
41.70       S1/2N1/2 160.00       S1/2 320.00               5 Lot 1 22.60      
Lot 7 34.80       SE1/4NE1/4 40.00           13 North 14 West 11 N1/2 320.00    
  S1/2S1/2 160.00               12 S1/2SW1/4 80.00               13 N1/2 320.00
              15 N1/2 320.00       N1/2S1/2 160.00               17 SE1/4SE1/4
40.00               20 E1/2 320.00               21 SW1/4NW1/4 40.00      
W1/2SW1/4 80.00               28 NW1/4NW1/4 40.00               29 NE1/4 160.00
          12 North 16 West 14 S1/2NW1/4 80.00       W1/2SE1/4 80.00       SW1/4
160.00               15 All 640.00          



 24 

 



Township Range Section Description Acres           14 North 17 West 29 E1/2
320.00               32 S1/2NW1/4 80.00       SW1/4NE1/4 40.00       SE1/4
160.00       NE1/4SW1/4 40.00

 

3.Royalty Deed dated June 1, 2016, from Canyon Resources Corporation to
Solitario Exploration & Royalty Corp.

 

County:

 

Missoula

                Township Range Section Description Acres 11 North 21 West 3 Lot
1 40.80       Lot 2 40.80       Lot 3 40.80       Lot 4 40.80       S1/2N1/2
160.00       S1/2 320.00

 



 25 

 



4.Royalty Deed dated June 1, 2016, from Canyon Resources Corporation to
Solitario Exploration & Royalty Corp.

 

County:

 

Sanders

                Township Range Section Description Acres 24 North 26 West 21
W1/2SW1/4 80.00       SE1/4SW1/4 40.00       SE1/4 160.00           24 North 27
West 19 Lot 1 31.78       Lot 2 31.95       Lot 3 32.11       Lot 4 32.28      
E1/2W1/2 160.00       E1/2 320.00               29 N1/2SE1/4 80.00      
S1/2SW1/4 80.00                         31 Lot 1 32.75       Lot 2 33.46      
Lot 3 34.16       Lot 4 34.87       E1/2W1/2 160.00       E1/2 320.00          
25 North


26 West


6
(Part in
Flathead County) Lot 1


39.65


                  Lot 2 39.75                        



 26 

 



 

Township Range Section Description Acres       Lot 2 36.84       Lot 3 36.70    
  Lot 4 36.57

 

 

    E1/2W1/2 160.00       E1/2 320.00               18 Lot 4 37.32      
NW1/4SE1/4 40.00               19 Lot 1 37.37       Lot 2 37.21       Lot 3
37.07       Lot 4 36.91       E1/2W1/2 160.00       E1/2 320.00               31
Lot 1 36.95       Lot 2 36.85       Lot 3 36.75       Lot 4 36.65       E1/2W1/2
160.00       E1/2 320.00           26 North


26 West


19
(Part in
Flathead County)  Lot 1


37.66


      Lot 2 37.72       Lot 3 37.80       Lot 4 37.86       E1/2W1/2 160.00    
  S1/2NE1/4 80.00       SE1/4 160.00               31 Lot 1 38.05       Lot 2
38.14       Lot 3 38.24       Lot 4 38.33       E1/2W1/2 160.00       E1/2
320.00                        



 27 

 



 

Township Range Section Description Acres           24 North 26 West 5 Lot 1
47.02       Lot 2 46.58                 Lot 4 45.70       S1/2 320.00          
    7 Lot 1 35.91       Lot 2 36.23       Lot 3 36.53       Lot 4 36.85      
E1/2W1/2 60.00       E1/2 320.00               9 W1/2NW1/4 80.00       SW1/4
160.00               17 All 640.00               18 Lot 2 37.44       S1/2NE1/4
80.00               19  Lot 1 38.27       Lot 2 38.47       Lot 3 38.65      
Lot 4 38.85       E1/2W1/2 160.00       E1/2 320.00               20 NW1/4SE1/4
40.00                     24 North 26 West 29 All 640.00               31 Lot 1
38.48       Lot 2 38.36       Lot 3 38.24       Lot 4 38.12       E1/2W1/2
160.00       E1/2 320.00               32 SE1/4 160.00



 28 

 



Township Range Section Description Acres               33 NW1/4 160.00      
N1/2NE1/4 80.00          

 



 29 

 

Exhibit D

 

5.0% CONVERTIBLE PROMISSORY NOTE

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933 (“THE ACT”), NOR UNDER APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT
BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND STATE LAWS, THE AVAILABILITY OF WHICH IS TO BE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY.

 

ISSUE DATE: [January 11], 2019

 

This 5.0% Convertible Promissory Note (the “Note”) is issued pursuant to that
certain Purchase and Sale Agreement dated January 8, 2019 (the “PSA”) between
Solitario Zinc Corp., a Colorado corporation (the “Holder”), and SilverStream
SEZC, a Cayman Island company (the “Company”). Reference is made to the PSA for
certain provisions specified therein, the definition of capitalized terms not
otherwise defined herein, and for all other pertinent purposes.

 

1.       PROMISE TO PAY

 

1.1       Promise to Pay - FOR VALUE RECEIVED, the Company, promises to pay to
the order of Holder, on the Maturity Date the principal amount of Cdn$350,000
(the “Principal Sum”). Simple interest at a rate of 5.0% per annum, based on a
365-day year and actual days lapsed, on the Principal Sum will be payable
quarterly, in arrears, on the 15th of the month immediately following the end of
each quarter, with the first payment commencing April 15th, 2019, for the
partial quarter ended March 31, 2019.

 

1.2               Maturity Date - The Maturity Date of this Note is December 31,
2019. The Company shall pay any unpaid Principal Sum outstanding to the Holder
in lawful Canadian funds on the Maturity Date, and any accrued but unpaid
interest, at the address of the Holder provided in the PSA or such other address
as the Holder designates by written notice to the Company at least one week
prior to the Maturity Date.

 

1.3               Events of Default - The whole of the Principal Sum or the
balance remaining unpaid, together with any accrued and unpaid interest may, at
the option of the Holder, become immediately due and payable upon the occurrence
of any of the following events (each being an “Event of Default”):

 

a)the Company defaults in payment of the Principal Sum on the Maturity Date and
the default continues for 30 days after written notice of the default to the
Company by Holder.

 

b)the Company defaults in payment of accrued interest for 90 days and the
default continues for 60 days after written notice of the 90-day default.

 

c)the Company makes an assignment for the benefit of creditors; a receiver or
agent is appointed in respect of the Company under bankruptcy or insolvency
legislation or by or on behalf of a secured creditor of the Company; or an
application is made under the United States Bankruptcy Code or any successor or
similar legislation.

 

 30 

 



d)the Company ceases to carry on its business or disposes of substantially all
of its assets.



e)the Company takes any corporate action or proceeding for its dissolution or
liquidation.

 

f)the Company attempts to, or successfully does, sell, assign, or otherwise
transfer the Royalties unless such sale, assignment or transfer is the result of
a reverse merger or similar transaction whereby the surviving entity remains
obligated under this Note.

 

1.4               Remedies for an Event of Default - Upon the occurrence of an
Event of Default, the Holder may: (i) proceed against the Company (or if the
Company has been party to a reverse takeover or similar transaction, its parent
company) for payment in cash of the Principal Sum outstanding and any accrued
but unpaid interest; or (ii) the Company (or if the Company has been party to a
reverse takeover or similar transaction, its parent company) will reconvey the
Royalties purchased under the PSA.

 

2.       CONVERSION

 

2.1       Mandatory Conversion – The Principal Sum of this Note, together with
any unpaid interest thereon, shall automatically convert into shares of the
Company’s Common Stock at the Conversion Price (defined below) upon 10 days
written notice (the “Conversion Date”) to the Holder (“Mandatory Conversion
Notice”) in the event: (i) there exists on the date of the Mandatory Conversion
Notice a public trading market for the Company Common Stock and such shares are
listed for quotation on the CSE, TSX, TSX-V, or any similar stock exchange; and
(ii) an aggregate of Cdn$5.0 million in funds has been received by the Company
from a public offering, or in funds received by the Company prior to a public
offering, or in funds available to the Company as a result of any reverse
take-over transaction.

 

a)Company Common Stock is defined as shares of the Company, or if the Company
has been a party to a reverse takeover or similar transaction, its parent
company, in either case where such shares are listed for quotation on the
Canadian Stock Exchange, TSX-Venture Exchange, Toronto Stock Exchange, or any
similar stock exchange.

 

b)Conversion Price is defined as 85% of the average of the closing sales price
of the Company’s Common Stock for 10 consecutive trading days immediately
preceding the date of the Mandatory Conversion Notice.

 

2.2        Shares Issued Upon a Conversion. The shares of Company Common Stock
issued upon a conversion will be recorded on the books and records of the issuer
as of the Conversion Date in the name of the Holder, and will rank pari passu
with the issued and fully paid shares of the Company Common Stock outstanding on
the Conversion Date, and the Holder will accordingly be entitled to any
dividends or other distributions declared, made or paid on or after such
Conversion Date. If the number of shares to be issued to Holder on conversion of
this Note is not a whole number, then the number of shares shall be rounded up
to the nearest whole number.

 

2.3       Payment Obligation Ceases. The obligation of the Company to repay the
Principal Sum of the Note and pay interest on the Note or any portion thereof,
as applicable, shall cease on the Conversion Date.

2.4       Available Shares of Common Stock. The Company (or if the Company is
party to a reverse takeover or similar type of transaction, its parent company)
will, at all times, ensure that there are sufficient shares of Common Stock
available for issuance upon conversion while this Note is outstanding.

 31 

 



3.       GENERAL

 

3.1       Notice and Other Instruments - Any notice, demand or other
communication required or permitted to be given to a party must be in writing
and must be sent as set forth in the PSA.

 

3.2       Headings - Headings to the sections, paragraphs, subparagraphs and
clauses of this Note have been inserted for convenience of reference only, and
are not to affect its construction.

 

3.3       Governing Law - This Note and the rights, remedies, powers, covenants,
duties and obligations of the parties will be construed in accordance with and
governed by the laws of the Cayman Islands.

 

3.4       Severability - If any provision of this Note is or becomes invalid,
illegal or unenforceable in any respect, that fact will not affect the validity,
legality or enforceability of the remaining provisions of this Note or any
valid, legal or enforceable parts of the impugned provision.

 

3.5       Binding on Successors – This Note will inure to the benefit of and be
binding upon each of the parties and their respective heirs, executors,
administrators, successors and permitted assigns.

 

3.6       Amendment and Waiver – This Note may not be amended, waived,
discharged or terminated except by a document executed by the party against whom
enforcement of the amendment, waiver, discharge or termination is sought.

 

3.7        Compliance with Securities Laws. Holder acknowledges that this Note
is being acquired solely for the Holder’s own account and not as a nominee for
any other party, and for investment, and that the Holder shall not offer, sell
or otherwise dispose of this Note except in accordance with applicable law.

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date first set forth above.

 





SILVERSTREAM SEZC

 

 

By:/s/ Kyle Floyd                              

Kyle Floyd, Chief Executive Officer

 



 

 

 

 32 

 



Exhibit E

 

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made as of [January 11], 2019, by
and among SilverStream SEZC, a Cayman Island company (“Purchaser”), Solitario
Zinc Corp., a Colorado corporation (the “Seller”) and Burns, Figa & Will, P.C.
(“Escrow Agent”).

RECITALS



WHEREAS, pursuant to the Purchase and Sale Agreement dated January 8, 2019
(“Purchase Agreement”) between Purchaser and Seller, the parties thereto have
agreed to place certain funds (the “Escrow Funds”), a Promissory Note (the
“Note”), and certain other documents described in Sections 5.3, 5.4 and 5.5 of
the Purchase Agreement (the “Release Documents”), in an escrow account with the
Escrow Agent.



WHEREAS, the Escrow Funds, the original executed Note and the Release Documents
are to be delivered to the Escrow Agent upon the closing of the Purchase
Agreement in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE 1
TERMS OF THE ESCROW

 

1.1.            The parties hereby agree to establish an escrow account with the
Escrow Agent whereby the Escrow Agent shall hold the Escrow Funds, the Note, and
the Release Documents.

1.2.            Purchaser will cause the Escrow Funds to be wired to the Escrow
Agent at the closing of the Purchase Agreement into the following escrow
account:

Colorado Business Bank

821 17th Street

Denver, Colorado 80202

ABA Routing Number: 102003206

Account Name: Burns, Figa & Will, P.C. COLTAF Trust Account

Account Number: 3532410

 

Purchaser will cause the Note and the Release Documents to be delivered to
Escrow Agent by overnight carrier, signature required, at:

 

Burns, Figa & Will P.C.

Attn: Theresa M. Mehringer, Esq.

6400 S. Fiddlers Green Circle, Suite 1000

Greenwood Village, Colorado 80111

 33 

 



1.3.            This Agreement begins on the date first set forth above and
terminates on the date all Escrow Funds, the Note, and the Release Documents
have been released by the Escrow Agent (the “Termination Date”).

1.4.            The Escrow Funds and the Note will be delivered to Seller as
indicated by a joint written statement provided to the Escrow Agent and executed
by Purchaser and Seller. The Release Documents will be delivered to the
Purchaser as indicated by a joint written statement provided to the Escrow Agent
and executed by Purchaser and Seller. All parties acknowledge that no interest
will be paid on the Escrow Funds. Notwithstanding anything to the contrary set
forth in this Agreement, and notwithstanding Escrow Agent’s role as counsel for
Purchaser, Escrow Agent shall not release the Escrow Funds and the Note to
Seller or release the Release Documents to Purchaser unless and until Escrow
Agent received such joint written instructions.

ARTICLE II

MISCELLANEOUS



2.1               No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

2.2               All notices or other communications required or permitted
hereunder shall be in writing, and shall be sent to the addresses set forth
herein or in the Purchase Agreement.

2.3               This Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and permitted assigns of the parties hereto.

2.4               This Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Agreement may
not be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.

2.5               Whenever required by the context of this Agreement, the
singular shall include the plural and masculine shall include the feminine. This
Escrow Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.

2.6               The parties hereto expressly agree that this Agreement shall
be governed by, interpreted under and construed and enforced in accordance with
the laws of the State of Colorado. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Agreement shall only be brought
in a state or federal court sitting in Denver, Colorado.

2.7               The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by Purchaser, Seller and the Escrow
Agent.

2.8               The Escrow Agent shall be obligated only for the performance
of such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct, and any act done or omitted by the Escrow Agent pursuant to
the advice of the Escrow Agent’s attorneys shall be conclusive evidence of such
good faith, in the absence of gross negligence, fraud and willful misconduct.

 34 

 



2.9               The Escrow Agent is hereby expressly authorized to disregard
any and all warnings given by any of the parties hereto or by any other person
or corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. The Escrow Agent will provide each party with prompt notice of and a copy
of each and all such warnings, orders, judgments, and decrees. In case the
Escrow Agent obeys or complies with any such order, judgment or decree, the
Escrow Agent shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such decree being subsequently
reversed, modified, annulled, set aside, vacated or found to have been entered
without jurisdiction.

2.10           The Escrow Agent shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Purchase Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.

2.11           The Escrow Agent shall be entitled to employ such legal counsel
and other experts as the Escrow Agent may deem necessary or proper to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation.

2.12           The Escrow Agent has acted as legal counsel for Purchaser, and
may continue to act as legal counsel for Purchaser from time to time,
notwithstanding its duties as the Escrow Agent hereunder. By executing this
Agreement, and having had the opportunity to discuss with independent counsel
this Agreement and any potential conflicts of interest resulting from this
Agreement, Purchaser and Seller waive any conflict of interest between Purchaser
and the Escrow Agent in its capacity as counsel to the Purchaser. This Agreement
constitutes a business transaction between Purchaser, Seller and the Escrow
Agent. The Escrow Agent has advised Seller to obtain independent legal advice
with respect hereto. The Escrow Agent further notes that it has certain rights,
duties and protections under this Agreement that may not be consistent with its
duties to Seller as counsel to Seller, and Seller understands and accepts such
rights, duties and protections in accordance with the terms of this Agreement
for the purposes hereof.

2.13           The Escrow Agent’s responsibilities as escrow agent hereunder
shall terminate if the Escrow Agent shall resign by giving written notice to
Purchaser and Seller. In the event of any such resignation, Purchaser and Seller
shall appoint a successor escrow agent and the Escrow Agent shall deliver to
such successor escrow agent any Escrow Funds, the Note, and the Release
Documents held by the Escrow Agent.

2.14           If the Escrow Agent reasonably requires other or further
instruments in connection with this Agreement or obligations in respect hereto,
the necessary parties hereto shall join in furnishing such instruments.

2.15           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the Escrow
Funds, the Note or the Release Documents held by the Escrow Agent hereunder, the
Escrow Agent is authorized and directed in the Escrow Agent’s sole discretion
(1) to retain in the Escrow Agent’s possession without liability to anyone all
or any part of said Escrow Funds, the Note, and the Release Documents until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings or (2) to deliver the Escrow Funds, the
Note, and the Release Documents held by the Escrow Agent hereunder to a state
court having competent subject matter jurisdiction and located in the Denver,
Colorado metropolitan area, in accordance with the applicable procedure
therefore.

 35 

 



2.16           Each of Purchaser and Seller, jointly and severally, agree to
indemnify and hold harmless the Escrow Agent and its partners, employees, agents
and representatives from any and all claims, liabilities, costs or expenses in
any way arising from or relating to the duties or performance of the Escrow
Agent hereunder or the transactions contemplated hereby other than any such
claim, liability, cost or expense to the extent the same shall have been
determined by final, unappealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, fraud or willful misconduct of the
Escrow Agent.

 

[SIGNATURE PAGE FOLLOWS]

 36 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of date
first written above.



SILVERSSTREAM SEZC                                            SOLITARIO ZINC
CORP.

 

By: /s/ Kyle Floyd                                                        By:/s/
Christopher Herald                   

Kyle Floyd, President & CEO                                      Christopher
Herald, President & CEO

 

BURNS, FIGA & WILL P.C.

 

By:/s/ Theresa M. Mehringer                

Theresa M. Mehringer, Treasurer



 

 

 

 

 